DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are pending in the application. 

Drawings
The drawings are objected to because of the following informalities:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 48’ (see Fig. 2), 76 (see Fig. 3).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 6 and 9-10 are objected to because of the following informalities:  Appropriate correction is required.
Re Claim 6:  In line 1 of claim 6, “angle α” should be replaced with --angle alpha (α)--.
Re Claim 9:  In line 2 of claim 9, “incudes” should be replaced with --includes--.
Re Claim 10:  In line 4 of claim 10, “flange” should be replaced with --first flange--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 19:  Claim 19 recites the limitation "the longitudinal portion" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
	For examination purposes for this Office Action only, the Examiner will interpret this limitation as referring to a longitudinal portion of the “body”.  
Clarification and correction are required. 
Re Claim 20:  This claim is considered indefinite because it depends from indefinite claim 19.
Examiner notes that any prior art rejections made in this Office Action are made in view of the claims, as best understood by the Examiner, in view of the above indefiniteness rejections.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 11-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jungers (US Patent 4,052,832).
	Re Claim 1:  Jungers (according to a 1st interpretation, as discussed below) discloses an emblem assembly, comprising: 
a body (16; Fig. 2) of a polymeric material (“structural members including those made of wood, metal, plastic, concrete, etc.”; emphasis added; see Col. 1 lines 10-11); 
an extending portion (the insert show at 48 in Fig. 2) of a polymeric material connected to the body (16), the extending portion having a dove-tail shaped connector (18’; Fig. 5; the “connector” being particularly comprised of legs 34’ and 36’) outwardly extending from the extending portion (48); and 
an attachment member (the insert show at 50 in Fig. 2) frictionally coupled to the extending portion using the dove-tail shaped connector.
Re Claim 2:  Jungers discloses an emblem assembly, wherein the dove-tail shaped connector (the connector comprising legs 34’ and 36’) defines a V-shape, having a first wing (34’) and a second wing (36’), the first wing (34’) angularly oriented at an angle alpha (α) (see Fig. 5) with respect to the second wing (36’) in an as-molded condition (see Fig. 2).
Re Claim 3:  Jungers discloses an emblem assembly, wherein the attachment member includes: 

a second recessed pocket (46’) shaped similar to the second wing (36’) and geometrically sized to frictionally receive the second wing.
Re Claim 4:  Jungers discloses an emblem assembly, wherein each of the first wing (34’) and the second wing (36’) provides a design interference between an installed position (see Fig. 5) of the first wing within the first recessed pocket (44’) and the second wing within the second recessed pocket (46’) having a first face of the first wing in direct contact with a first wall of the first recessed pocket and a first face of the second wing in direct contact with a first wall of the second recessed pocket and an as-molded position (see Fig. 2) of the first face of each of the first wing and the second wing prior to biasing the first wing to enter into the first recessed pocket and the second wing to enter into the second recessed pocket (thus resulting in an “interference fit”; see Col. 4 lines 44-56).
Re Claim 5:  Jungers discloses an emblem assembly, wherein when the first wing (34’) is biased into the first recess pocket (44’) and the second wing (36’) is biased into the second recessed pocket (46’), a planar wall (13’; Fig. 5) of the attachment member (50; Fig. 2) is forced into direct contact with an oppositely facing planar wall (12’; Fig. 5) of the extending portion.
Re Claim 6:  Jungers discloses an emblem assembly, wherein the angle alpha (α) (see Fig. 5) ranges from approximately 20 degrees to 120 degrees inclusive (in this case, the angle being approximately 90 degrees; see Col. 3 lines 28-30).
Re Claim 7:  Jungers (according to a 2nd interpretation, as discussed below) discloses an emblem assembly, comprising: 
a body (connector 18’, the “body” being particularly comprised of legs 30’ and 32’ of the connector 18’; Fig. 5) of a polymeric material (“the connector is fabricated by extruding aluminum metal … however the manner of fabrication and the material are not critical and any plastics, etc.”; emphasis added; see Col. 3 lines 30-35); 
an extending portion (central juncture 38; see Fig. 2) of a polymeric material connected to the body (30’, 32’), the extending portion having a dove-tail shaped connector (the “connector” being particularly comprised of legs 34’ and 36’) outwardly extending from the extending portion (38); and 
an attachment member (50; Fig. 2) frictionally coupled to the extending portion using the dove-tail shaped connector (as is required by claim 1); and 
wherein the extending portion (central juncture 38) is homogeneously connected to the body (the “body” being particularly comprised of legs 30’ and 32’ of the connector 18’; Fig. 5), with the dove-tail shaped connector (the “connector” being particularly comprised of legs 34’ and 36’) homogeneously connected to the extending portion (as is further required by claim 7).
Re Claim 9:  Jungers (according to the 1st interpretation as discussed in the rejection of claim 1 above) discloses an emblem assembly, wherein: 
the body (16; Fig. 2) includes a longitudinal portion (at 16; Fig. 2); and 
when the attachment member (the insert shown at 50 in Fig. 2) is frictionally coupled to the extending portion (the insert shown at 48 in Fig. 2) a planar surface (for example, the flat upper surface at 48; Fig. 2) of the extending portion is oriented coplanar with each of a planar surface (the flat upper surface at 50; Fig. 2) of the attachment member and a planar surface (for example, the flat upper surface at 16; Fig. 2) of the longitudinal portion.
Re Claim 11:  Jungers (according to the 2nd interpretation, as discussed for claim 7 above) discloses, comprising: 
a body (connector 18’, the “body” being particularly comprised of legs 30’ and 32’ of the connector 18’; Fig. 5) of a polymeric material (“the connector is fabricated by extruding aluminum metal … however the manner of fabrication and the material are not critical and any plastics, etc.”; emphasis added; see Col. 3 lines 30-35); 
a polymeric material extending portion (central juncture 38; see Fig. 2) homogeneously connected to the body, the extending portion having a dove-tail shaped connector (the “connector” being particularly comprised of legs 34’ and 36’) outwardly and homogenously extending from the extending portion (38), the dove-tail shaped connector defining a V-shape having a first wing (34’) and a second wing (36’); and 
an attachment member (50; Fig. 2) having a first recessed pocket (44’; Fig. 5) receiving the first wing (34’) and a second recessed pocket (46’) receiving the second wing (36’) to frictionally couple the attachment member to the extending portion.
Re Claim 12:  Jungers discloses an emblem assembly, wherein the first wing (34’; Fig. 5) is angularly oriented with respect to the second wing (36’) at an angle alpha (α) (see Fig. 5) in an as-molded condition (see Fig. 2).
Re Claim 13:  Jungers discloses an emblem assembly, wherein the first recessed pocket (44’; Fig. 5) is angularly oriented with respect to the second recessed pocket (46’) at an angle beta (β) (see Fig. 5), with the angle beta (β) being less than the angle alpha (α) requiring the first wing (34’) and the second wing (36’) to be elastically deflected toward each other to enter the first recessed pocket and the second recessed pocket (thus resulting in an “interference fit”; see Col. 4 lines 44-56).
Re Claim 14:  Jungers discloses an emblem assembly, wherein a distance between an as-molded position (see Fig. 2) of the first wing (34’; Fig. 5) or the second wing (36’) required to elastically deflect the first wing into the first recessed pocket (44’) or the second wing into the second recessed pocket (46’) defines a design interference (thus resulting in an “interference fit”; see Col. 4 lines 44-56).
Re Claim 16:  Jungers discloses an emblem assembly, wherein  the elastic deflection of the first wing (34’; Fig. 5) and the elastic deflection of the second wing (44’) create a biasing .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jungers (US Patent 4,052,832).
Re Claim 15:  Jungers, as applied to claim 14 above, discloses an emblem assembly significantly as claimed except wherein the design interference is approximately 0.239 mm.
Examiner notes that it has been held that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961) [discussed in MPEP 2144.04].  Further, Examiner notes that it has been held that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)[discussed in MPEP 2144.04].
In this case, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to design the device of Jungers such that the design interference is approximately 0.239 mm, for the purpose of ensuring an adequate interference fit, and since such a design consideration would have been within the skill of the art.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent 5,588,726) in view of Jungers (US Patent 4,052,832).
Re Claim 1:  Lee discloses an emblem assembly, comprising: 
a body (3); 
an extending portion (see Examiner-Annotated Fig. 1 below) connected to the body, the extending portion having a dove-tail shaped connector (31) outwardly extending from the extending portion; and 
an attachment member (2) frictionally coupled to the extending portion using the dove-tail shaped connector (31).

    PNG
    media_image1.png
    547
    753
    media_image1.png
    Greyscale

Lee fails to explicitly disclose that the body and the extending portion are made of a polymeric material.
Examiner notes that it has been held that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) [discussed in MPEP 2144.07].
Jungers teaches the use of an emblem assembly, significantly as claimed (see rejection of claim 1 above), wherein the body and the extending portion are made of a polymeric material (“structural members including those made of wood, metal, plastic, concrete, etc.”; emphasis added; see Col. 1 lines 10-11); 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Lee such that the body and the extending portion are made of a polymeric material, as taught by Jungers, for the purpose of, for example, optimizing the weight and strength characteristics of the assembly, and since such a material choice would have been a design consideration within the skill of the art.
Re Claims 2-6:  Lee does not explicitly disclose wherein:
wherein the dove-tail shaped connector defines a V-shape, having a first wing and a second wing, the first wing angularly oriented at an angle alpha (a) with respect to the second wing in an as-molded condition (as is required by claim 2);
 wherein the attachment member includes: a first recessed pocket shaped similar to the first wing and geometrically sized to frictionally receive the first wing; and a second recessed pocket shaped similar to the second wing and geometrically sized to frictionally receive the second wing (as is required by claim 3);
 wherein each of the first wing and the second wing provides a design interference between an installed position of the first wing within the first recessed pocket and the second wing within the second recessed pocket having a first face of the first wing in direct contact with a first wall of the first recessed pocket and a first face of the second wing in direct contact with a first wall of the second recessed pocket and an as-molded position of the first face of each of the first wing and the second wing prior to biasing the first wing to enter into the first recessed pocket and the second wing to enter into the second recessed pocket (as is required by claim 4); 
claim 5); and
wherein the angle a ranges from approximately 20 degrees to 120 degrees inclusive (as is required by claim 6).

Jungers teaches the use of an emblem assembly, wherein the dove-tail shaped connector (the connector comprising legs 34’ and 36’) defines a V-shape, having a first wing (34’) and a second wing (36’), the first wing (34’) angularly oriented at an angle alpha (α) (see Fig. 5) with respect to the second wing (36’) in an as-molded condition (see Fig. 2); 
wherein the attachment member includes: a first recessed pocket (44’) shaped similar to the first wing (34’) and geometrically sized to frictionally receive the first wing; and a second recessed pocket (46’) shaped similar to the second wing (36’) and geometrically sized to frictionally receive the second wing;
wherein each of the first wing (34’) and the second wing (36’) provides a design interference between an installed position (see Fig. 5) of the first wing within the first recessed pocket (44’) and the second wing within the second recessed pocket (46’) having a first face of the first wing in direct contact with a first wall of the first recessed pocket and a first face of the second wing in direct contact with a first wall of the second recessed pocket and an as-molded position (see Fig. 2) of the first face of each of the first wing and the second wing prior to biasing the first wing to enter into the first recessed pocket and the second wing to enter into the second recessed pocket (thus resulting in an “interference fit”; see Col. 4 lines 44-56);
wherein when the first wing (34’) is biased into the first recess pocket (44’) and the second wing (36’) is biased into the second recessed pocket (46’), a planar wall (13’; Fig. 5) of 
wherein the angle alpha (α) (see Fig. 5) ranges from approximately 20 degrees to 120 degrees inclusive (in this case, the angle being approximately 90 degrees; see Col. 3 lines 28-30);
for the purpose of ensuring a tight connection between the body and the attachment member.

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Lee such that the dove-tail shaped connector defines a V-shape, having a first wing and a second wing, the first wing angularly oriented at an angle alpha (a) with respect to the second wing in an as-molded condition (as is required by claim 2); wherein the attachment member includes: a first recessed pocket shaped similar to the first wing and geometrically sized to frictionally receive the first wing; and a second recessed pocket shaped similar to the second wing and geometrically sized to frictionally receive the second wing (as is required by claim 3); wherein each of the first wing and the second wing provides a design interference between an installed position of the first wing within the first recessed pocket and the second wing within the second recessed pocket having a first face of the first wing in direct contact with a first wall of the first recessed pocket and a first face of the second wing in direct contact with a first wall of the second recessed pocket and an as-molded position of the first face of each of the first wing and the second wing prior to biasing the first wing to enter into the first recessed pocket and the second wing to enter into the second recessed pocket (as is required by claim 4); wherein when the first wing is biased into the first recess pocket and the second wing is biased into the second recessed pocket, a planar wall of the attachment member is forced into direct contact with an oppositely facing planar wall of the extending portion (as is required by claim 5); and wherein the angle a ranges from claim 6); as taught by Jungers, for the purpose of ensuring a tight connection between the body and the attachment member
Re Claim 7:  Lee further discloses wherein the extending portion (see Examiner-Annotated Fig. 1 above) is homogeneously connected to the body (3), with the dove-tail shaped connector (31) homogeneously connected to the extending portion.
Re Claim 8:  Lee further discloses wherein:
the extending portion (see Examiner-Annotated Fig. 1 below) includes an extending wall (see below); and 
the attachment member (2) includes a longitudinal flange which supports the extending wall (see below) when the attachment member is frictionally coupled to the extending portion (see Fig. 2).

    PNG
    media_image2.png
    482
    753
    media_image2.png
    Greyscale

Re Claim 9:  Lee further discloses wherein: 
the body (3) includes a longitudinal portion; and 
when the attachment member (2) is frictionally coupled to the extending portion a planar surface of the extending portion is oriented coplanar with each of a planar surface of the 

    PNG
    media_image3.png
    455
    736
    media_image3.png
    Greyscale

Re Claim 10:  Lee further discloses further including: 
a shoulder (see Examiner-Annotated Fig. 1 below) homogeneously extending from the attachment member (2), the shoulder including a first flange (see below); and 
an extending wall (see below) of the body (3) abutting onto the flange of the shoulder when the attachment member is frictionally coupled to the extending portion (see Figs. 2 and 3).

    PNG
    media_image4.png
    482
    849
    media_image4.png
    Greyscale

Re Claim 11:  Lee discloses an emblem assembly, comprising: 
a body (3); 
an extending portion (see Examiner-Annotated Fig. 1 below) homogeneously connected to the body, the extending portion having a dove-tail shaped connector (31) outwardly and homogeneously extending from the extending portion; and 
an attachment member (2) having a recessed portion (21) receiving the dove-tail shaped connector (31) to frictionally coupled to the extending portion using the dove-tail shaped connector (31).

Lee fails to explicitly disclose that the body and the extending portion are made of a polymeric material;
the dove-tail shaped connector defining a V-shape having a first wing and a second wing; and 
the attachment member having a first recessed pocket receiving the first wing and a second recessed pocket receiving the second wing to frictionally couple the attachment member to the extending portion.

Examiner notes that it has been held that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) [discussed in MPEP 2144.07].
In addition, Jungers teaches the use of an emblem assembly, significantly as claimed (see rejection of claim 1 above), wherein the body and the extending portion are made of a polymeric material (“structural members including those made of wood, metal, plastic, concrete, etc.”; emphasis added; see Col. 1 lines 10-11); 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Lee such that the body and the extending portion are Jungers, for the purpose of, for example, optimizing the weight and strength characteristics of the assembly, and since such a material choice would have been a design consideration within the skill of the art.
Additionally, Jungers teaches the use of an emblem assembly having a dove-tail shaped connector defining a V-shape having a first wing (34’) and a second wing (36’); and an attachment member (50; Fig. 2) having a first recessed pocket (44’; Fig. 5) receiving the first wing (34’) and a second recessed pocket (46’) receiving the second wing (36’) to frictionally couple the attachment member to the extending portion, for the purpose of ensuring a tight connection between the body and the attachment member.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Lee such that the dove-tail shaped connector defines a V-shape having a first wing and a second wing; and the attachment member has a first recessed pocket receiving the first wing and a second recessed pocket receiving the second wing to frictionally couple the attachment member to the extending portion; as taught by Jungers, for the purpose of ensuring a tight connection between the body and the attachment member
Re Claims 12-14:  Jungers further teaches the use of an emblem assembly, wherein the first wing (34’; Fig. 5) is angularly oriented with respect to the second wing (36’) at an angle alpha (α) (see Fig. 5) in an as-molded condition (see Fig. 2) (as is required by claim 12); wherein the first recessed pocket (44’; Fig. 5) is angularly oriented with respect to the second recessed pocket (46’) at an angle beta (β) (see Fig. 5), with the angle beta (β) being less than the angle alpha (α) requiring the first wing (34’) and the second wing (36’) to be elastically deflected toward each other to enter the first recessed pocket and the second recessed pocket (thus resulting in an “interference fit”; see Col. 4 lines 44-56) (as is required by claim 13); and wherein a distance between an as-molded position (see Fig. 2) of the first wing (34’; Fig. 5) or the second wing (36’) required to elastically deflect the first wing into the first recessed pocket claim 14), for the purpose of ensuring a tight connection between the body and the attachment member.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Lee such that the first wing is angularly oriented with respect to the second wing at an angle alpha (α) in an as-molded condition (as is required by claim 12); wherein the first recessed pocket is angularly oriented with respect to the second recessed pocket at an angle beta (β), with the angle beta (β) being less than the angle alpha (α) requiring the first wing and the second wing to be elastically deflected toward each other to enter the first recessed pocket and the second recessed (as is required by claim 13); and wherein a distance between an as-molded position of the first wing or the second wing required to elastically deflect the first wing into the first recessed pocket or the second wing into the second recessed pocket defines a design (as is required by claim 14); as taught by Jungers, for the purpose of ensuring a tight connection between the body and the attachment member
Re Claim 15:  Lee in view of Jungers, as applied to claim 14 above, discloses an emblem assembly significantly as claimed except wherein the design interference is approximately 0.239 mm.
Examiner notes that it has been held that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961) [discussed in MPEP 2144.04].  Further, Examiner notes that it has been held that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)[discussed in MPEP 2144.04].
In this case, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed further modify the device of Lee such that the design interference 
Re Claim 16:  Jungers further teaches the use of an emblem assembly, wherein the elastic deflection of the first wing (34’; Fig. 5) and the elastic deflection of the second wing (44’) create a biasing force (due to the “interference fit”; see Col. 4 lines 44-56) of the first wing acting in opposition to a biasing force of the second wing forcing the first wing away from the second wing and forcing the attachment member toward the extending portion, for the purpose of ensuring a tight connection between the body and the attachment member.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Lee such that the elastic deflection of the first wing and the elastic deflection of the second wing create a biasing force of the first wing acting in opposition to a biasing force of the second wing forcing the first wing away from the second wing and forcing the attachment member toward the extending portion; as taught by Jungers, for the purpose of ensuring a tight connection between the body and the attachment member
Re Claim 17:  Lee in view of Jungers, as applied to claim 12 above, discloses an emblem assembly significantly as claimed except for further including: a galvano-chrome electroplated finish applied to the body prior to attachment of the attachment member; and a paint layer applied to the attachment member prior to attachment of the attachment member to the body.
Examiner notes that it has been held that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) [discussed in MPEP 2144.07].
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Lee such that it further includes a galvano-chrome electroplated finish applied to the body prior to attachment of the attachment member; and a paint layer applied to the attachment member prior to attachment of the attachment member to 
Re Claim 18:  Lee discloses an emblem assembly, comprising: 
a body (3); 
an extending portion (see Examiner-Annotated Fig. 1 below) homogeneously connected to the body, the extending portion having multiple dove-tail shaped connectors (31) outwardly extending from the extending portion; and 
an attachment member (2) having multiple recessed portions (21) receiving the dove-tail shaped connectors (31) to frictionally coupled to the extending portion using the dove-tail shaped connector (31).

Lee fails to explicitly disclose that the body and the extending portion are made of a polymeric material;
a galvano-chrome electroplated finish applied to the body and to the extending portion; 
the dove-tail shaped connectors each defining a V-shape having a first wing and a second wing; and 
the attachment member having multiple V-shaped recessed pockets each including a first recessed pocket receiving the first wing of one of the dove-tail shaped connectors and a second recessed pocket receiving the second wing of one of the dove-tail shaped connectors to frictionally couple the attachment member to the extending portion; and
a paint layer applied to the attachment member prior to attachment of the attachment member to the body.

In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) [discussed in MPEP 2144.07].
In addition, Jungers teaches the use of an emblem assembly, significantly as claimed (see rejection of claim 1 above), wherein the body and the extending portion are made of a polymeric material (“structural members including those made of wood, metal, plastic, concrete, etc.”; emphasis added; see Col. 1 lines 10-11); 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Lee such that the body and the extending portion are made of a polymeric material, as taught by Jungers, for the purpose of, for example, optimizing the weight and strength characteristics of the assembly, and since such a material choice would have been a design consideration within the skill of the art.
Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Lee such that it further includes a galvano-chrome electroplated finish applied to the body and to the extending portion; and a paint layer applied to the attachment member prior to attachment of the attachment member to the body, for the purpose of achieving an aesthetic appearance and material corrosion-resistance properties, and since the application of such known materials would have been within the skill of the art.
Additionally, Jungers teaches the use of an emblem assembly having a dove-tail shaped connector defining a V-shape having a first wing (34’) and a second wing (36’); and an attachment member (50; Fig. 2) having a first recessed pocket (44’; Fig. 5) receiving the first wing (34’) and a second recessed pocket (46’) receiving the second wing (36’) to frictionally couple the attachment member to the extending portion, for the purpose of ensuring a tight connection between the body and the attachment member.
Lee such that the dove-tail shaped connectors each defining a V-shape having a first wing and a second wing; and the attachment member having multiple V-shaped recessed pockets each including a first recessed pocket receiving the first wing of one of the dove-tail shaped connectors and a second recessed pocket receiving the second wing of one of the dove-tail shaped connectors to frictionally couple the attachment member to the extending portion; as taught by Jungers, for the purpose of ensuring a tight connection between the body and the attachment member
Re Claim 19, as best understood by the Examiner:  Lee further discloses wherein: 
the body (3) includes a longitudinal portion; and 
when the attachment member (2) is frictionally coupled to the extending portion a planar surface of the extending portion is oriented coplanar with each of a planar surface of the attachment member and a planar surface of the longitudinal portion (see Examiner-Annotated Fig. 2 in the rejection of claim 9 above).

Allowable Subject Matter
Claim 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art devices of record teach or disclose a “bonding member” that is adhesively fixed to each of the planar surfaces of the extending portion, the attachment member, and the longitudinal portion in the manner required by claim 20.  In addition, modifying the device of any of the prior art devices of record to include such a “bonding member” would not have been obvious since there would have been no teaching, suggestion, or motivation to do so.  Accordingly, claim 20 is considered allowable over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678